Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 10/2/2020.  
Claims 1-21 are pending and examined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-21 are directed to a system, a method, a non-transitory computer storage medium and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…electronic records that represent a plurality of risk relationships between the enterprise and a first risk relationship provider, and, for each risk relationship, an electronic record identifier and a set of entity attribute values including an entity identifier; …electronic records that represent a plurality of risk relationships between the enterprise and a second risk relationship provider, and, for each risk relationship, an electronic record identifier and a set of entity attribute values including an entity identifier; analyze a set of electronic records in the first and second risk relationship data stores to identify flags corresponding to risk drivers, calculate a risk score associated with the set of electronic records based on the associated entity attribute values and the identified 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a first risk relationship data store, a second risk relationship data store, a back-end application computer server, a data mining engine, a predictive analytics engine, an insight platform, a communication port, remote user devices, a user interface and a distributed communication network to perform all the steps of the claim.  The first risk relationship data store, the second risk relationship data store, the back-end application computer server, the data mining engine, the predictive analytics engine, the insight platform, the communication port, the remote user devices, the user interface and the distributed communication network are recited at a high-level of generality to perform the functions of “analyze… a set of electronic records in the first and second risk relationship data stores to identify flags corresponding to risk drivers, calculate …a risk score associated with the set of electronic records based on the associated entity attribute values and the identified flags corresponding to risk drivers, and automatically generate …a recommended action for the facilitate a transmission of data”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the first risk relationship data store, the second risk relationship data store, the back-end application computer server, the data mining engine, the predictive analytics engine, the insight platform, the communication port, the remote user devices, the user interface and the distributed communication network to perform the functions of “analyze… a set of electronic records in the first and second risk relationship data stores to identify flags corresponding to risk drivers, calculate …a risk score associated with the set of electronic records based on the associated entity attribute values and the identified flags corresponding to risk drivers, and automatically generate …a recommended action for the enterprise to lower the calculated risk score; and facilitate a transmission of data”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the 
Independent claims 8 and 15 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-7, 9-14 and 16-21, these claims recite limitations that further define the abstract idea noted in claim 1, 8 and 15.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Notes: Regarding the 35 USC 103 rejections, Eicher et al. (2006/0010032) teaches a method, system and computer program product for evaluating and quantifying the risk, performance and potential of an asset management business are disclosed. Experiential data generated by the business' processes is extracted and used as source data in evaluating the business. Experiential data includes both qualitative and quantitative information compiled from operating systems, databases, applications, workflows, interviews, paper-based files and financial records. Business processes are measured individually and then collectively to understand the business as a whole. A set of metrics and a series of algorithms are used to measure the risk, performance and potential of the business drawing from the outset on the 
to facilitate a transmission of data with remote user devices to support interactive user
interface displays via a distributed communication network.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694